Holmes, J.,
concurring. I agree with the court’s analysis. It is my understanding, however, that the limitation contained in R.C. 2305.11(B) is inapplicable here only because the cause of action accrued prior to the effective date of R.C. 2305.11(B) and, subsequently, appellant was not afforded a “reasonable” time to initiate this action. Gregory v. Flowers (1972), 32 Ohio St. 2d 48 [61 O.O.2d 295], mandates this result. Also, nothing in our holding would render R.C. 2305.11(B) inapplicable when the “act or omission” occurs after its effective date.